Citation Nr: 0313739	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  01-07 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred while hospitalized at a non-VA 
medical facility from January 1, to January 13, 2001.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from November 1957 to November 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2001 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York, which is part of the Upstate New York 
Veterans Health System.  The decision denied entitlement to 
payment for medical expenses for services received from a 
non-VA facility from January 1 to January 13, 2001.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran was admitted to the emergency room at the 
Saratoga Hospital on January 1, 2001, with complaints of 
chest pain.

3.  The veteran was transferred from the Saratoga Hospital to 
the St. Peter's Hospital on January 1, 2001, where he 
remained hospitalized for treatment of a nonservice-connected 
disorder until January 13, 2001.

4.  The care and services rendered to the veteran at the St. 
Peter's Hospital (a non-VA medical facility) were not 
authorized in advance, and there was no emergency at the 
times of his admission.

5.  A VA Medical Center was available to treat the veteran 
during that period of time.

CONCLUSION OF LAW

The requirements for reimbursement of medical expenses are 
not met.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. 
§§ 17.54, 17.120, 17.130 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim for benefits.  The 
Board concludes the discussions in the statement of the case 
(SOC), supplemental statement of the case (SSOC) and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The VA also supplied the 
veteran with the applicable regulations in the SOC and SSOC.  
In addition, the Board sent a letter to the veteran in March 
2003 in which the Board advised the veteran of the evidence 
needed to substantiate his claim.  The letter advised him 
that the VA would make reasonable efforts to obtain relevant 
evidence such as private medical records, or records from 
local or state government agencies, and that the VA would 
make as many requests as necessary to obtain records from 
Federal agencies, unless the VA decided that it was futile to 
continue to ask for the records or concluded that the records 
did not exist.  With respect to what the veteran needed to 
do, he was advised that he should tell the VA about any 
additional information or evidence that he wanted the VA to 
try to get for him.  However, the veteran did not respond to 
that letter.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The VA has obtained the veteran's treatment 
records from the St. Peter's Hospital.  The veteran has 
declined a personal hearing.  The evidence contains all 
information necessary to resolve the issue on appeal.  
Although the veteran's representative requested in a letter 
dated in July 2001 that the VA obtain the treatment records 
from the Saratoga Hospital, the Board notes that the veteran 
did not respond to a request in the letter from March 2003 
that he provide a signed authorization form to allow the VA 
to request records.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  In the circumstances of this case, a remand to 
have the RO apply the new act would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran contends that the VA made a mistake by denying 
his claim for reimbursement of medical expenses for services 
provided at a non-VA facility in January 2001.  He asserts 
that after going to the Saratoga Hospital he was transferred 
to the St. Peter's Hospital because that is where the first 
bed was available.  He argues that the VA gave prior 
approval.  He recalls being in the ambulance, but does not 
know who directed the ambulance to the St. Peter's Hospital.  

Many of the facts in this case are not in dispute.  The 
veteran has established service connection for chronic brain 
syndrome, rated as 100 percent disabling, and loss of motion 
of two fingers, rated as noncompensably disabling.

The veteran was admitted to the emergency room at the 
Saratoga Hospital, on January 1, 2002, with complaints of 
chest pain.  The same day he was transferred from the 
Saratoga Hospital to the St. Peter's Hospital, where he 
remained hospitalized for treatment of a nonservice-connected 
disorder (a heart disorder) until January 13, 2001.  Neither 
of those is a VA medical facility.  

The VA has agreed to pay for the treatment rendered at the 
Saratoga Hospital as it was rendered in an emergency and no 
VA facility was available.  Therefore, the issue of 
reimbursement for the expenses from the initial emergency 
room visit at the Saratoga Hospital is not on appeal.

The veteran seeks reimbursement for the expenses that he 
incurred at St. Peter's Hospital for his care from January 1, 
2001, to January 13, 2001.  Generally, the admission of a 
veteran to a non-VA hospital at VA expense must be authorized 
in advance, or within 72 hours if an emergency exists at the 
time of admission.  See 38 C.F.R. § 17.54.  As was noted 
above, the veteran contends that he thought that someone 
spoke with the VA and received authorization for treatment at 
St. Peter's Hospital before the veteran went there.  However, 
the Board notes that there is no objective evidence that the 
VA authorized the veteran's transfer from the Saratoga 
Hospital to the St. Peters Hospital.  On the contrary, the 
record shows that the VA did not learn of the veteran's 
transfer to the St. Peter's Hospital until several days after 
the transfer occurred.  Even if the notification was received 
within 72 hours, that would not be sufficient as there is no 
indication that an emergency existed at the time of admission 
to St. Peter's Hospital.  The St. Peter's transfer summary 
shows that the veteran was "stabilized" prior to his 
admission to that facility.  

Thus, the veteran's treatment at the St. Peter's Hospital, a 
non-VA facility, was not authorized.  Nevertheless, under 38 
U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (quoted below), the 
VA may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1)  For an adjudicated service-
connected disability; 
(2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
(3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
(4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); see also Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).  After considering all of the 
evidence of record, however, the Board finds the final 
requirement was not met as VA facilities were available to 
treat the veteran.  

A VA facility "may be considered as not feasibly available 
when the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities." 38 C.F.R. § 
17.53.  The determination of whether a VA facility was 
"feasibly available" may only be made after consideration of 
foregoing factors.  See Cotton v. Brown, 7 Vet. App. 325 
(1995).  The Board notes that no medical evidence has been 
presented showing that the veteran could not have been 
transferred to a VAMC in Albany on January 1, 2001, rather 
than to the St. Peter's Hospital which is also in Albany.  
The fact that the veteran's medical condition did not 
prohibit him from being transferred to the St. Peter's 
Hospital demonstrates that it also would not have prohibited 
him from being transferred to the VA hospital.  There is no 
reason to believe that an attempt to use the VA facility 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

With respect to the issue of whether the nature of the 
treatment made it necessary or economically advisable to use 
public or private facilities, the Board notes that although 
the veteran reported that the first available bed was at the 
St. Peter's Hospital, those statements by the veteran are not 
sufficient to support the claim.  The Court has held that 
hearsay medical evidence, as transmitted by a lay person, is 
not competent evidence because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

This conclusion is supported by documentation in the claims 
file which is to the effect that the VAMC had the facilities 
required to treat the veteran's medical problems.  A document 
dated August 2001 signed by a VA physician reflects that a VA 
facility was available.  With respect to the any implied 
contention that the non-VA hospital offered better quality of 
medical care than the available VA facility, the Board notes 
that no reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  See 38 C.F.R. § 17.130.  Accordingly, the Board 
concludes that the criteria for reimbursement of unauthorized 
medical expenses are not met.

Thus, the facts surrounding the veteran's case do not fit 
into the statutory scheme established by Congress for the 
payment of or reimbursement for expenses incurred at a non-VA 
facility.  See Zimick, 11 Vet. App. at 48-49.  The statutory 
provisions authorizing VA to pay for care of non-service-
connected disorders in non-VA facilities do not include 
provision for payment for non-VA care on the sole basis that 
the veteran was unaware of the availability of a VA facility.  
The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  See Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  In summary, the benefit sought by 
the veteran is not authorized under the facts of this case, 
and the claim must be denied.  




ORDER

The claim for reimbursement of medical expenses is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

